Filed 10/23/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 213







State of North Dakota, 		Plaintiff and Appellee



v.



Robert Doyle Jones, Jr., 		Defendant and Appellant







No. 20120165







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Wade L. Webb, Judge.



AFFIRMED.



Per Curiam.



Tristan J. Van de Streek (appeared), Assistant State’s Attorney, and Ross Pearson (argued), third-year law student, under the Rule on Limited Practice of Law by Law Students, Courthouse, P.O. Box 2806, Fargo, N.D. 58108-2806, for plaintiff and appellee.



Thomas M. Jackson, 418 East Rosser Avenue, Suite 320, Bismarck, N.D. 58501, for defendant and appellant.

State v. Jones

No. 20120165



Per Curiam.

[¶1]	Robert Jones, Jr. appealed from a criminal judgment entered upon an 
Alford
 plea of guilty to the charge of forgery.  On appeal, Jones argues the district court judge should have disqualified himself from the case under Canon 3 of the North Dakota Code of Judicial Conduct and failed to inquire whether Jones waived disqualification.  Jones also argues the court erred when it allowed him to enter the plea after requesting a psychological evaluation.  We summarily affirm under N.D.R.App.P. 35.1(a)(4).  
See also
 
State v. Jones
, 2011 ND 234, 817 N.W.2d 313.

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom